Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-8 in the reply filed on 06 December 2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would not present a burden (see Response at Pgs. 2-3).  This is not found persuasive because the identified groups of claims are directed to differing statutory classes of invention (i.e. process and apparatus) and a search for one type of invention is not necessarily exhaustive of the other.  In the instant case, the steps of the non-elected process require a specific order of operations whereas these features are not necessarily present in the elected device.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0001407 to Hansen et al. (“Hansen”).
	With regard to Claim 1, Hansen teaches a system for fabricating finished workpieces having a shaped portion, the system comprising a superplastic deformation component, a cold spray additive manufacturing component, and a mold (see Abstract; FIGs. 6, 13-14; ¶¶ [0052], [0057]-[0058], [0060]).  Hansen depicts a mold having convex features (see FIG. 13); however the reference does not particularly limit the shape of workpieces produced by the system (see ¶¶ [0045], [0064]).  Hansen describes a process wherein the system is employed on an unfinished workpiece whereby it is treated by cold spraying and subsequently molded via a superplastic forming process (see ¶¶ [0057]-[0060]).  To the extent that the reference does not implicitly teach a mold having a concavity, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed such a mold in the system of Hansen to produce workpieces requiring such a shape as suggested by the reference.
	With regard to Claim 2, Hansen teaches workpieces composed of titanium or any other suitable metallic composition (see ¶ [0052]).
	With regard to Claims 3 and 5, the cold spray additive manufacturing component of Hansen necessarily deposits material on a workpiece which would render increased thickness and reinforcement on treated regions thereof.
	With regard to Claims 4 and 6-7, the system of Hansen contemplates such features implicitly due to the broad disclosure of Hansen as discussed.  The features otherwise would have been obvious to one of ordinary skill in the art at the time the invention was filed .
2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to Claim 1, and further in view of US 5,302,414 to Alkhimov et al. (“Alkhimov”).
	With regard to Claim 8, Hansen does not expressly teach the claimed cold spray carrier gases.  Alkhimov constitutes seminal disclosure of the cold spraying process, and teaches the use of air (i.e. gas comprising atmospheric nitrogen) and helium therein (see Col. 5, Lns. 25-32).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nitrogen or helium carrier gas in cold spraying operations of Hansen with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715